DETAILED ACTION

Response to Arguments

Applicant's election with traverse of Group I, Claims 1-7 in the reply filed on 14 March 2022 is acknowledged.  The traversal is on the ground that Mikos et al. (6,306,821) does not teach the particular copolymer structure required by the amended claims, and that the technical feature common to each of Groups I-V now defines a contribution over Mikos.  This is found persuasive.  Miklos generally teaches toward PEG/PPF/PEG triblock copolymers, whereas the claims now require at least one of a di-block copolymer of PEG and PPF and a PPF/PEG/PPF tri-block copolymer.  The previous restriction requirement is withdrawn and a new requirement is made as set forth below.
Examiner’s Comment

The species election requirement has been clarified as set forth below.  Note that it is not necessary to elect species at a higher degree of specificity than indicated below.  For example, a requirement to elect either a diblock copolymer or a triblock copolymer does not require election of a particular diblock or triblock structure, or definition of specific variables within that structure.  



Election/Restrictions

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, Claims 1-7, drawn to a block copolymer of poly(ethylene glycol) (PEG) and poly(propylene fumarate) (PPF) comprising from about 5% to about 95% PEG by weight.
Group II, Claims 8-20, drawn to a method for making the block copolymer of Group I.
Group III, Claim 21, drawn to a micelle comprising the block copolymer of Group I.
Group IV, Claim 22, drawn to a 3-D printed polymeric structure comprising the block copolymer of Group I.
Group V, Claim 23, drawn to a hydrogel comprising the block copolymer of Group I.
The inventions listed as Groups I-V do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features.  
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Groups I-V lack unity of invention a posteriori over Suggs et al. (Macromolecules, 1997, vol. 30, p. 4318-4323).
After consideration of the content of the claims in light of the specification, it is determined that among Groups I-V, the common technical feature is encompassed by a block copolymer of poly(ethylene glycol) (PEG) and poly(propylene fumarate) (PPF) comprising from about 5% to about 95% PEG by weight, wherein said block copolymer comprises at least one of a di-block copolymer of PEG and PPF and a PPF/PEG/PPF tri-block copolymer.
Suggs teaches a diblock copolymer of PEG and PPF as illustrated in Scheme 1:

    PNG
    media_image1.png
    279
    477
    media_image1.png
    Greyscale

The PEG block is present in the copolymer in amounts of 47-81 wt% (p. 4320, Table 2).  Therefore, the common technical feature does not define a contribution over the prior art of Suggs, and thus does not constitute a special technical feature.  Consequently a lack of unity is present between the inventions of Groups I-V.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
A.	Within Group I, one species must be elected from either (i) a diblock copolymer or (ii) a triblock copolymer.
B.	Within Group I, one species must be elected from either (i) the diblock copolymer of Claim 4 or (ii) the diblock copolymer of Claim 5.
C.	Within Group II, one species must be elected from either (i) a mono-functional PEG initiator or (ii) a di-functional PEG initiator (Claims 13-14).
Note that it for each of A, B, and C it is not necessary to elect species at a higher degree of specificity than indicated above. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, Claims 1, 8-10, and 15-23 are generic.
The Examiner elected to mail the requirement for restriction based on the complex nature of the requirement and the requirement’s reliance on a prior art reference.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733.  The examiner can normally be reached on 9 AM - 5 PM Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762